DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong Young-gyu (KR 20130002688 U; hereinafter Hong Young-gyu); (Full translation in cited NPL document), in view of Cassette; Carmen M. (US 5519966 A; hereinafter Cassette) in view of Clark, Judith C. (US 20030096066 A1; hereinafter Clark).
Regarding claims 1 and 9 Hong Young-gyu teaches:
A band having a first end, a second end, and a central portion, the first end and the second end each having a surface with a hook-and-loop fastening material disposed thereon. (See Fig. 2 #25, 29, 32); [0020] a mounting band (32) designed to have excellent elasticity and aesthetics is used so that it can be used for pots of various sizes. (25,29) on the front side and the other side on the back side to cover the flowerpot with a mounting band, and then the “ballbons” on both ends are adhered to each other so that the mounting band with pollen is not loosened
A strip having a first side and a second side, the second side being affixed to the central portion of the band. (See Fig. 2 #27); [0021] the velcro (26), (26), (27), (28) can freely attach and detach the multi-purpose memo board according to the convenience of the user. In addition, it is possible to attach multiple Velcro to the mounting band and attach multiple multipurpose memo boards designed according to the application (35).
A panel having a front side and a back side, at least a portion of the back side having a hook-and-loop fastening material disposed thereon and the front side being configured to mount a floral arrangement thereon. (See Fig. 2 #21 where the back side mounts to band #32 and the front side mounts #30); [0021]
Wherein the apparatus is configured to be secured to a headstone by wrapping the band around the headstone and securing the hook-and-loop material of the first end to the hook-and-loop material of the second end. [0020]
Hong Young-gyu does not explicitly teach. Cassette teaches:
An apparatus for attaching a floral arrangement to a headstone. (See Fig. 8 #10); (abstract)
A panel having a front side and a back side and the front side being configured to mount a floral arrangement thereon. (See Fig. 8 #12, 44,16, 18); (Col. 4, lines 21-25)
Further comprising a floral arrangement, comprising greenery and flowers, secured to the front side of the panel. (See Fig. 8 #12, 44,16, 18, and stems of flowers); (Col. 4, lines 21-25)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the elastic band of Hong Young-gyu to include supporting a panel configured to mount a floral arrangement thereon, as disclosed by Cassette, in order to gain the advantages of a multi-purpose elastic band suitable for supporting memos, flowers, or the like based on the needs of the user. Furthermore, Cassette discloses that supporting flowers proximal to a grave is known within the art. The mesh flower holder of Cassette is mounted to the elastic band through a plurality of mounting projections. Therefore, it would be an obvious matter of functional equivalent to substitute hook and loop fasteners in place of the mounting projections.
Hong Young-gyu in view of Cassette does not teach. Clark teaches:
An attachment device for mounting a photograph. (See Fig. 10 #1020); [0088]
It would have been obvious to one of ordinary skill within the art at the time of filing to have modified the floral arrangement of Hong Young-gyu in view of Cassette, to include a photograph, as disclosed in Clark, in order to gain the advantages of enhancing the aesthetic appearance, and since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claims 3-5 Hong Young-gyu in view of Cassette, in view of Clark, as shown above, discloses all of the limitations of claim 1. Hong Young-gyu, in view of Clark does not teach. Cassette further teaches:
Wherein the floral arrangement comprises artificial flowers. (Col. 4, lines 42-49)
Wherein the artificial flowers are comprised of silk. (Col. 4, lines 42-49)
Wherein the floral arrangement comprises natural flowers. (Col. 4, lines 42-49)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the elastic band of Hong Young-gyu, in view of Clark, to include supporting a panel to mount a floral arrangement thereon, as disclosed by Cassette, in order to gain the advantages of a multi-purpose elastic band suitable for supporting memos, flowers, or the like based on the needs of the user (Col. 1, lines 43-49).
Regarding claims 6-7 Hong Young-gyu in view of Cassette, in view of Clark, as shown above, discloses all of the limitations of claim 1. Hong Young-gyu, in view of Clark does not teach. Cassette further teaches:
Wherein the floral arrangement is secured to the front side of the panel by inserting an end of the floral arrangement into the panel. (See Fig. 8 #12, 16, 18); (Col. 4 lines 23-25)
Wherein the panel comprises a polymeric material. (See Fig. 8 #12, 16, 18); (Col. 4 lines 23-25, disclosing a mesh screen member)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the elastic band of Hong Young-gyu, in view of Clark, to include supporting a panel to mount a floral arrangement by inserting the ends of the floral arrangement into the panel, as disclosed by Cassette, in order to gain the advantages of a multi-purpose elastic band suitable for supporting memos, flowers, or the like in a secure manner based on the needs of the user (Col. 1, lines 43-49).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hong Young-gyu in view of Cassette, in view of Clark, further in view of Quackenbush; Doyle (US 5072542 A; hereinafter Quackenbush).
Regarding claim 8 Hong Young-gyu in view of Cassette, in view of Clark, as shown above, discloses all of the limitations of claim 7. Hong Young-gyu in view of Cassette and Clark does not teach. Quackenbush teaches:
Wherein the polymeric material is polystyrene. (Col. 2, lines 50-53) The container 11 may be molded as a one-piece unit from any appropriate synthetic material, including plastics such as polyethylene, polystyrene, polypropylene, etc.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the elastic band of Hong Young-gyu as modified by Cassette and Clark, to include a panel comprising polystyrene, as disclosed by Quackenbush, in order to gain the advantages of improved longevity and aesthetic quality (See Col. 2, lines 4-9 of Quackenbush), and since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 10 Hong Young-gyu in view of Cassette, in view of Clark, as shown above, discloses all of the limitations of claim 1. Hong Young-gyu further teaches:
Wherein the band comprises an elastic material. [0020] a mounting band (32) designed to have excellent elasticity and aesthetics is used so that it can be used for pots of various sizes.
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Applicant argued that the prior art does not teach or disclose a floral arrangement which includes greenery or a photograph. This is not persuasive. The prior art of Cassette shows an elastic mounting band for receiving a floral arrangement which includes flowers and stems (See Fig. 8 #18); (Col. 4, lines 24-30). An attachment device for mounting a photograph has been disclosed in the prior art reference of Clark, and is therefore moot (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644